Citation Nr: 0100241	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.

2.  Entitlement to a compensable evaluation for vascular 
disturbance of the feet.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1977.  This matter came before the Board of 
Veterans' Appeals (Board) from a November 1998 decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).   


REMAND

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims currently on appeal.  As these procedures could not 
have been followed by the RO at the time of the November 1998 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In this regard, the Board notes that during the April 2000 
hearing before the Board, the veteran indicated that he was 
receiving periodic psychiatric treatment and that he was seen 
for possible acceptance into the VA vocational rehabilitation 
program (he noted that he was tested) but that he was not 
eligible due to problems being around others.  Records of 
psychiatric treatment and information contained in any 
Vocational Rehabilitation and Education (VRE) folder (if one 
was created) are relevant to the veteran's claims.  When the 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  As such, the RO should associate any 
such evidence with the claims file.  

Additionally, the veteran has not been provided an 
appropriate VA examination to evaluate the current severity 
of his service-connected vascular disturbance of the feet.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2000).  Currently, the veteran's 
combined disability rating does not meet the schedular 
requirements necessary for the assignment of a total rating.  
Id.  Nevertheless, a total rating for compensation purposes 
based upon individual unemployability may be granted even 
though the combined disability rating does not meet the 
schedular criteria if the veteran's service-connected 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  Id. 

The Board is of the opinion that the current evidence of 
record is insufficient to properly adjudicate the claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  Specifically, the Board notes 
that the crux of the veteran's contention with respect to 
this claim is that he is prevented from following gainful 
employment due to his service-connected post-traumatic stress 
disorder.  However, while two VA psychiatric examinations 
were accomplished in September 1998, neither provided an 
objective opinion as to the effect the veteran's psychiatric 
disorder has on his ability to secure or follow a 
substantially gainful occupation.  As such, further 
development in that regard is necessary prior to further 
appellate adjudication. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the veteran's claim of entitlement to a 
rating in excess of 50 percent for post-traumatic stress 
disorder is based on the assignment of an initial rating 
following the initial award of service connection for 
post-traumatic stress disorder.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  The Board has recharacterized this issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson.  

In view of the above, this matter is remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
the monthly psychiatric treatment the 
veteran testified about in April 2000 and 
the veteran's VRE folder, if one exists.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure the same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the severity of his 
post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The RO must furnish the 
examiner with a copy of the rating 
criteria for evaluating psychiatric 
disorders and request that the examiner 
comment as to the presence or absence of 
each symptom and finding required under 
the rating criteria for ratings from 50 
percent to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.  The examiner 
should also assign a Global Assessment of 
Functioning Scale score and explain what 
the assigned score means.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The examination report should be 
typed.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected vascular 
disturbance of the feet, hypertension, 
and fragment wound scars.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  The 
examiner should be requested to indicate 
whether the veteran's service-connected 
foot disorder results in arthralgia or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  
The examiner should comment upon whether 
the veteran's service-connected 
disorders, to include post-traumatic 
stress disorder, in light of his 
education and occupational background, 
precludes obtaining or retaining 
employment.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The examination 
report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, the RO must implement 
corrective procedures at once.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal and 
provide the veteran and his 
representative a supplemental statement 
of the case.  The supplemental statement 
of the case should address the initial 
rating of the veteran's service-connected 
post-traumatic stress disorder as 
discussed in Fenderson, to include 
consideration of "staged" ratings.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


